           Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA

 ULYSSES ROBINSON, ANTHONY HILL,
 DAVONE GRAYSON, and SHOWAYNE
 SAMUELS,                                    No.

               Plaintiffs,
                                             Electronically Filed
       v.

 GIANT EAGLE t/d/b/a OK GROCERY              JURY TRIAL DEMANDED
 COMPANY, and OK GROCERY

               Defendant.


                             COMPLAINT IN CIVIL ACTION
      Plaintiffs Ulysses Robinson (“Mr. Robinson”), Anthony Hill (“Mr. Hill”) Davone

Grayson (“Mr. Grayson”) and Showayne Samuels (Mr. Samuels) (collectively, “Plaintiffs”),

by their counsel Timothy P. O’Brien, Esq., and the Law Offices of Timothy P. O’Brien, file

the within Complaint as follows:

I.    INTRODUCTION - CONCISE FRCP 8 STATEMENT

      1.      The instant action is filed on behalf of the named Plaintiffs, each of whom

was employed by Defendant Giant Eagle, t/d/b/a OK Grocery Company and/or OK

Grocery Company (hereinafter “Giant Eagle”), as “truck drivers”, and who, on account of

their race, African-American, were treated differently than similarly situated Caucasian

employees, subjected to unfounded adverse employment actions, and terminated from

their employment with “Giant Eagle”. The Plaintiffs’ claims are brought pursuant to

Section 1 of the Civil Rights Act of 1866, as amended 42 U.S.C. § 1981, which prohibits

discrimination on the basis of race in the making and enforcement of contracts, including

those as here arising in the context of employment. As a result of the conduct alleged,

                                            1
            Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 2 of 10




Plaintiffs have suffered embarrassment, humiliation, emotional distress lost wages, front

pay, benefits and other remuneration.

II.    JURISDICTION AND VENUE

       2.      This Court has jurisdiction over these claims under 28 U.S.C. § 1331 and

28 U.S.C. § 1343(a)(3) and (4).

       3.      Venue is proper pursuant to 28 U.S.C. §1391(b) because each claim arose

in the Western District of Pennsylvania and because Plaintiffs reside in this District.

III.   PARTIES

       4.      Mr. Robinson is an African-American male residing in the Western District

of Pennsylvania. At all relevant times, Mr. Robinson was subjected to discrimination by

Defendants in his employment with “Giant Eagle” because of his race. Mr. Robinson was

employed by Giant Eagle from 2001 through April 4, 2020.

       5.      Mr. Hill is an African-American male residing in the Western District of

Pennsylvania.     At all relevant times, Mr. Hill was subjected to discrimination by

Defendants in his employment with “Giant Eagle” because of his race. Mr. Hill was

employed by “Giant Eagle” from 2005 through April 4, 2020.

       6.      Mr. Samuels is an African-American male residing in the Western District of

Pennsylvania. At all relevant times, Mr. Samuels was subjected to discrimination by

Defendants in his employment with “Giant Eagle” because of his race. Mr. Samuels was

employed by “Giant Eagle” from 2015 through August 2018




                                             2
            Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 3 of 10




       7.      Mr. Grayson is an African-American male residing in the Western District of

Pennsylvania. At all relevant times, Mr. Grayson was subjected to discrimination by

Defendants in his employment with “Giant Eagle” because of his race. Mr. Grayson was

employed by “Giant Eagle” from 2013 through November 12, 2019.


       8.      Defendant “Giant Eagle” is a corporate entity duly authorized to conduct

business within the Commonwealth Pennsylvania with a principal place of business

located at 101 Kappa Drive, Pittsburgh, PA 15138.


       9.      At all times relevant, the Defendant, “Giant Eagle”, was acting by and

through its duly authorized agents, and/or employees, who were then and there acting

within the course and scope of their employment.

IV.    FACTUAL ALLEGATIONS APPLICABLE TO ALL PLAINTIFFS

       10.     At all times relevant, Defendant “Giant Eagle” operated a distribution center

(known as OK Grocery Company) located at 735 Beechnut Dr., Pittsburgh Pa., where

amongst other employees, it employed approximately 200 “truck drivers”;

       11.     Upon information and belief, of the 200 “truck drivers” employed by “Giant

Eagle” at its distribution center, approximately 20-25 of those “truck drivers” are African-

American;

       12.     Upon information and belief, “Giant Eagle” has followed a practice of

disproportionately disciplining its African-American “truck drivers” for alleged misconduct

for which similarly situated Caucasian “truck drivers” have not been disciplined;




                                             3
         Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 4 of 10




       13.      Upon information and belief, “Giant Eagle” has terminated the employment

of a disproportionate number of African-American “truck drivers” for alleged misconduct

for which similarly situated Caucasian “truck drivers’” employment was not terminated;

       14.      Upon information and belief, “Giant Eagle” has recently terminated the

employment of at least 5 out of the 20 to 25 African-American “truck drivers” employed

by it while within a comparable period of time “Giant Eagle” terminated the employment

of less than 5 out of the 175 Caucasian “truck drivers” it employed;

       15.      At all times relevant, “Giant Eagle” has been notified of racially derogatory

statements made by Caucasian “truck drivers”, including use of the “N” word” but has

failed to take any and/or adequate disciplinary action against those employees for such

statements and/or did not terminate the Caucasian “truck drivers” making those racially

offensive statements

       16.      In one instance, a Caucasian “truck driver” was reported to have made the

statement in the presence of other Caucasian “truck drivers” that “black lives do not matter

around here”.

       17.      Upon reporting the statement to “Giant Eagle’s” human resources

representative, the complainant, an African-American woman “truck driver” was informed

that no action would be taken because statements like that are made all the time within

the workplace;

       18.      In another instance, a Caucasian “truck driver” called an African-American

“truck driver” a “big fat dirty “N”; the Caucasian truck driver was not subject to any serious

discipline and his employment was not terminated;


                                              4
         Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 5 of 10




V.     FACTUAL ALLEGATIONS PLAINTIFFS ROBINSON AND HILL

       19.    Plaintiffs hereby incorporate the allegations set forth in Paragraphs 1-18 of

this Complaint as if set forth at length herein.

       20.    At all times relevant, Plaintiff Robinson was a duly elected “Committeeman”

within Teamsters Union Local 249, he was the only African-American “Committeeman”;

Mr. Robinson was subjected to discipline to which other similarly situated Caucasian

“Committeeman” were not so subjected;

       21.    At all times relevant, upon information and belief, “Giant Eagle” never

disciplined and/or terminated the employment of a Caucasian “Committeeman” even

though grounds existed for such discipline of which “Giant Eagle” was aware;

       22.    On April 4, 2020, at approximately 6:00 a.m., Plaintiffs Robinson and Hill

were on their respective shifts at the “Giant Eagle” distribution center; Mr. Robinson in his

capacity as a Committeeman, and Mr. Hill in his capacity as a “truck driver”;

       23.    As Mr. Robinson was about to end his shift, and Mr. Hill was about to begin

his assigned truck route, Mr. Hill had a verbal altercation with a Caucasian “truck driver”,

who attempted to provoke a fight with Hill by making derisive comments such as “you

think you’re a tough guy”;

       24.    The Caucasian “truck driver” upon information and belief, had a history of

complaints against him for fighting with other “truck drivers” and for physically and verbally

threatening other ”truck drivers”;




                                              5
         Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 6 of 10




       25.    Mr. Robinson intervened and quelled the verbal altercation between Mr. Hill

and the Caucasian “truck driver”, after which Mr. Hill commenced his route, and Mr.

Robinson reported the incident to the “union steward”, and left the distribution center as

his shift was over;

       26.    Without interviewing Mr. Robinson or Mr. Hill, and disregarding video

evidence that showed that neither Robinson or Hill had engaged in wrongdoing, “Giant

Eagle” removed both Robinson and Hill from the schedule, and within days terminated

their employment;

       27.    No disciplinary action was taken against the Caucasian “truck driver” who

provoked the verbal altercation in the first place;

       28.    In a prior incident, a Caucasian “truck driver” physically blocked an African-

American “truck driver” from entering into the distribution center premises by placing his

civilian vehicle across the entrance way to the parking lot, exiting his vehicle and

reportedly spitting in the face of the African-American “truck driver”;

       29.    Instead of disciplining the Caucasian employee, both the Caucasian and

African-American “truck driver” were temporarily taken off the schedule; the Caucasian

“truck driver” was never subject to any discipline for his patently abusive conduct;

       30.    Subsequent to the termination of the employment of Robinson and Hill, the

Caucasian “truck driver” who provoked the incident with Mr. Hill, accosted Robinson’s

brother--who was also employed as a “truck driver” at the distribution center--sarcastically

taunting him with the statement “how’s your brother and Hill doing now”?




                                              6
          Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 7 of 10




       31.     This confrontational conduct was reported to “Giant Eagle’s” HR

representative, but upon information and belief no disciplinary action was taken against

the Caucasian “truck driver”;

       32.     At all times relevant, Caucasian “truck drivers” had fights, verbal

altercations, and engaged in other disruptive behavior within the workplace, but were not

subject to discipline and/or termination of employment on account of such conduct;

       33.     At all times relevant, Caucasian “truck drivers” verbally and physically

assaulted African-American “truck drivers” but were not subject to discipline and/or

termination of employment on account of such conduct;

VI.    FACTUAL ALLEGATIONS PLAINTIFF GRAYSON

       34.     Plaintiffs hereby incorporate the allegations set forth in Paragraphs 1-33 of

this Complaint as if set forth at length herein;

       35.     “Giant Eagle” terminated Plaintiff Grayson’s employment on December 9,

2019, arising from a vehicular accident which occurred on November 12, 2019, when the

tractor-trailer operated by Mr. Grayson was involved in a chain reaction accident on

Interstate Route 80, within the Commonwealth of Pennsylvania;

       36.     At all times relevant, and prior to terminating the employment of Mr.

Grayson, Caucasian “truck drivers” were involved in similar vehicular accidents in which

the tractor trailers operated by such “truck drivers” were substantially damaged, but in

those instances, “Giant Eagle” did not terminate the employment of those Caucasian

“truck drivers”;



                                              7
         Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 8 of 10




       37.      At all times relevant, prior to the November 12, 2019 vehicular accident, Mr.

Grayson, during his employment as a “truck driver” with “Giant Eagle”, had not been

involved in any serious vehicular accidents, and had not been disciplined for any alleged

unsafe driving on his part;

VII.   FACTUAL ALLEGATIONS PLAINTIFF SAMUELS

       38.      Plaintiffs hereby incorporate the allegations set forth in Paragraphs 1-37 of

this Complaint as if set forth at length herein.

       39.      “Giant Eagle” terminated Plaintiff Samuels’ employment on August 28, 2018

for allegedly operating a refrigerator trailer after it had been damaged in a minor parking

lot accident;

       40.      At all times relevant, “Giant Eagle”, prior to terminating Samuels’

employment, knew that the damage to the vehicle had been repaired before Samuels

operated it again, and knew that Caucasian supervisory personnel had informed Samuels

that he was authorized to operate the vehicle;

       41.      At all times relevant, “Giant Eagle”, prior to terminating Samuels’

employment, knew that he had complied with all required procedures reporting the

accident, the damage to the vehicle, returning the vehicle for appropriate repair, and using

a vehicle after it had been repaired;

       42.      The Caucasian supervisors who instructed Samuels that he was permitted

to operate the vehicle after it had been repaired, were not disciplined and their

employment was not terminated;



                                              8
          Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 9 of 10




        43.     At all times relevant, “Giant Eagle” did not terminate the employment of

Caucasian employees who were involved in similar accidents to the one in which Samuels

was involved;

VIII.   FACTUAL ALLEGATIONS DAMAGES ALL PLAINTIFFS

        44.     Plaintiffs hereby incorporate the allegations set forth in Paragraphs 1-43 of

this Complaint as if set forth at length herein.

        45.     As a direct and proximate result of the Defendant’s conduct as hereinbefore

described, Plaintiffs have suffered embarrassment, humiliation, and emotional distress;

        46.     As a direct and proximate result of the Defendant’s conduct as hereinbefore

described, Plaintiffs have suffered loss of income, wage loss, loss of benefits and

remuneration, loss of earning capacity, and will continue to sustain such damages;

        47.     At all times relevant, the Defendant’s conduct as hereinbefore described,

was in reckless disregard of the Plaintiffs’ rights to be free from racial discrimination in

their employment relationship with “Giant Eagle”;

IX.     CAUSES OF ACTION-- CIVIL RIGHTS ACT OF 1866, AS AMENDED, 42 U.S.C.
        SUBSEC. 1981


        48.     Plaintiffs hereby incorporate the allegations set forth in Paragraphs 1-47 of

this Complaint as if set forth at length herein.

        49.     At all times relevant hereto, Defendant’s conduct as hereinbefore

described, violated Plaintiffs’ rights under the Civil Rights Act of 1866, as amended 42

U.S.C. Subsec. 1981;


                                              9
        Case 2:05-mc-02025 Document 1459 Filed 09/24/20 Page 10 of 10




X.     REQUESTED RELIEF AND DEMAND FOR JURY TRIAL

       WHEREFORE, Plaintiffs request judgment be entered in their favor, including for

compensatory and/or punitive damages, the award of attorney’s fees and costs, and

appropriate equitable relief, including reinstatement of the Plaintiffs to their employment

with “Giant Eagle”, restoration of seniority, and such other appropriate benefits incident

to their employment which were lost and/or diminished on account of the unlawful

termination of their employment, and such other relief as the Court deems just and

equitable under the circumstances. A jury trial is demanded.

                                          Respectfully submitted,

                                          /s/ Timothy P. O’Brien
                                          PA ID# 22104

                                          Law Offices of Timothy P. O’Brien
                                          Henry W. Oliver Building
                                          535 Smithfield Street, Suite 1025
                                          Pittsburgh, PA 15222
                                           (412) 232-4400

                                          Attorney for Plaintiffs




                                            10
